Citation Nr: 1756482	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  14-01 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for residuals of a cerebral vascular accident (CVA) with upper right extremity involvement.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to July 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a higher initial rating for his service-connected residuals of a CVA with upper right extremity involvement, which is currently assigned a 10 percent rating under 38 C.F.R. § 4.124a, Diagnostic Codes 8007-8515.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  In this case, the Veteran's residuals of a CVA are rated primarily based on the disability picture presented by his right upper extremity.

The Veteran was provided with a VA examination in March 2012.  In the Veteran's January 2014 VA Form 9, substantive appeal, he asserted that the use of his right upper extremity had decreased greatly since the March 2012 VA examination.  Thereafter, it was noted that the Veteran had undergone a neurological evaluation (for treatment purposes) at the Fayetteville VA Medical Center (VAMC) in March 2014, and that findings from that evaluation suggested the Veteran's condition had improved.  See June 2014 supplemental statement of the case (SSOC).  In July 2014, the Veteran disputed the findings from the March 2014 neurological evaluation and asserted that his condition had not improved.  In particular, he noted that in order to get his right arm to function, he had to think in order to make any movement.  He described it like a "mechanical arm," as his right arm was slow to move and sometimes did not move at all.  He also noted that his right arm hung at an abnormal angle from his shoulder and did not function normally.  The Veteran stated that he had "basically lost all use of [his] right arm."

In September 2014, the Veteran's spouse also submitted a statement stating that the Veteran could no longer write with his right hand as he had lost the use of his right hand and arm, and because his small and large motor skills were gone.  She also noted that the Veteran had tremors in his right hand.

In light of the Veteran's contentions, the Board finds that another VA examination is necessary to ascertain the nature and current severity of his service-connected disability.  38 C.F.R. § 3.327 (2017); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). 

The Board also notes that during the pendency of this appeal, the Veteran was awarded service connection for Parkinson's disease and other disabilities related to his Parkinson's disease.  As part of the Veteran's VA examination, it will be necessary to separate those symptoms and functional impairment attributable to the residuals of the Veteran's CVA with upper right extremity involvement from his Parkinson's disease.

Accordingly, the case is REMANDED for the following actions:

1. 	Contact the Veteran and ask that he identify the provider(s) of any additional treatment or evaluation he has received for his service-connected CVA with upper right extremity involvement, records of which are not already associated with the claims files, and to provide any releases necessary for VA to secure such records of treatment or evaluation. 

Obtain complete records of all such treatment or evaluation from all sources identified by the Veteran.

2. 	After all available records have been associated with the claims file, schedule the Veteran for a VA examination to ascertain the severity and manifestations of his service-connected CVA with upper right extremity involvement.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected CVA with upper right extremity involvement.  The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the applicable criteria, 38 C.F.R. § 4.124, Diagnostic Codes 8007 and 8515.  

The examiner should also be aware that the Veteran is service-connected for Parkinson's disease and other related impairments (including bradykinesia or slowed motion, loss of automatic movements, and balance impairment).  The neurological aspects of these disabilities are rated variously under 38 C.F.R. § 4.124, Diagnostic Codes 8004, 8207, 8209, 8210, and 8520.  As VA is not permitted to evaluate the same symptoms under multiple diagnostic codes (see 38 C.F.R. § 4.14), the examiner should endeavor to identify only those symptoms attributable to the Veteran's service-connected CVA with right upper extremity involvement.  If such is not possible, the examiner must explain why.

[If necessary, the AOJ should provide the examiner with a copy of the above-identified relevant diagnostic codes and their associated rating criteria.]

The examiner must explain the rationale for all opinions given.  If he or she is unable to provide any opinion sought, it must be so noted for the record, and the reason therefore explained.

3. 	After the above development has been completed, review the file and ensure that all development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above and re-adjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with an SSOC and allow an appropriate time for response.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

